DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on August 20, 2021 has been carefully considered.  Claims 1-5 and 11 are withdrawn.  Claims 7-9 are canceled.  Claims 6 and 10 are under consideration.
Response to Arguments
Applicant’s arguments filed on August 20, 2021 have been carefully considered.
Applicant (beginning at page 5, first paragraph) argues,
“The elongated baffles in Meier yield only an insufficient effect of making such bubbles fine. In addition, the baffles in Meier do not have holes.
Beech cannot remedy the deficiencies of Meier. Indeed, Beech discloses a member having holes (FIG.2A-2D). However, Meier describes that it is further preferred for each individual baffle member to have substantially no openings formed therein ([0054]). Accordingly, a person skilled in the art would not have been motivated to replace the baffles in Meier with the member having holes in Beech, Jr.”
The Office respectfully disagrees.
Firstly, Meier et al. (at paragraph [0054]) discloses, “It is further preferred for each individual baffle member to have substantially no openings formed therein.”  However, preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP §2123.  Also, a preference for “substantially no openings” would not teach away from the provision of an opening on the baffle member because Meier et al. does not specifically state that there must be “no openings”.
82 in order to enhance the contact between the gases and the solids in the reactor; namely, to overcome the disadvantages of prior art fluidized bed reactors, which are known to exhibit “possible large deviations from plug flow leading to gas bypassing, solids backmixing, and inefficient gas/solids contacting,” (at paragraph [0006]).  As well-known in the art, gas bypassing occurs when large bubbles of gas are able to pass through the fluidized bed without having first adequately contacted or reacted with the solids in the fluidized bed. 
Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further provide a hole extending through the lower and upper surfaces of each of the resistive elements in the modified fluidized bed reactor of Meier et al. because a resistive element may be provided with a hole in order to further facilitate the flow of gaseous components through the resistive element and the break-up of any larger bubbles into smaller bubbles, as taught by Beech, Jr. et al. (see, e.g., column 12, lines 30-34; column 29, lines 23-27) and Everett (see page 2, lines 22-49).  
Thus, one of ordinary skill in the art would not have expected the addition of a hole in each resistive element to render the operation of the modified fluidized bed reactor of Meier et al. unsatisfactory for its intended purpose.
	Applicant (beginning at page 5, third paragraph) further refers to the “Koyanagi Declaration”.  Applicant states,
“Indeed, as described in the Koyanagi Declaration, experiments were conducted in which the resistive elements shown in FIG. 5 of Meier were reproduced exhibited the rate of conversion of 24.7%. On the other hand, Example 2 which meets the requirements of claim 6 of the present application exhibited the rate of conversion of That is, the reactor according to claim 6 of the present application was shown to remarkably improve the rate of conversion.
The improvement in rate of conversion demonstrated in the Koyanagi Declaration may seem small in view of numerical values. Note, however, that in this technical field, great efforts have been made daily in order to improve the rate of conversion by 0.1 percentage point in extremely large manufacture equipment with outputs of dozens of tons/day. In consideration of this, the fact that Example 2 of the current invention exhibits improvement in rate of conversion by 1.0 percentage point as compared to the results demonstrated in the Koyanagi Declaration using resistive elements each having an inverted V-shaped bar structure is an extremely great effect, and is an unexpectable effect.
Moreover, reference to Beech, Jr. and Everette which disclose only conical resistive elements would not have enabled a person skilled in the art to expect that the rate of conversion is improved greatly as above.”
However, the declaration by Shinichiro Koyanagi under 37 CFR 1.132 filed on August 20, 2021 is insufficient to overcome the rejection of claims 6 and 10 based upon the prior art to Meier et al. (US 2006/0272984), Beech, Jr. et al. (US 8,097,216), and Everett (GB 1 321 715) as applied under 35 U.S.C. § 103 as set forth in the last Office action because the objective evidence of nonobviousness is not commensurate in scope with the claims.  See MPEP §716.
Claim 6 is directed to a fluidized bed reactor comprising a specific arrangement of a plurality of resistive elements in a fluid bed forming space; wherein each resistive element has an upper surface with a conical or pyramid-shaped portion; wherein each resistive element has a hole extending through its lower and upper surfaces; wherein each resistive element occupies an area of 0.1% to 10% of the horizontal cross-sectional area of the reactor; and wherein the 
The declaration, however, presents the results of experiments directed specifically to the production of trichlorosilane from metal silicon powder, gaseous tetrachlorosilane, and hydrogen, in which the experiments were conducted in fluidized bed reactors comprising either: i) an arrangement of resistive elements having a circular cone shape (Applicant’s invention), as described in paragraphs [0130] and [0183] under Examples 1 and 2 of the patent application publication (US 2020/0330946), or ii) an arrangement of resistive elements having “an inverted V-shaped bar structure with a width of 100 mm and an angle of 90°… arranged with intervals of 200 mm.” (see Declaration, item 2).  Under specific reaction conditions for the production of trichlorosilane (at paragraphs [0184]-[0192]), the rate of conversion of tetrachlorosilane to trichlorosilane (reactor conversion rate) was equal to 25.7% using the arrangement i), and was equal to 24.7% using the arrangement ii).  The declaration further compares these rates of conversion to a fluidized bed reactor having no resistive elements, in which the conversion rate was equal to 24.5% (see Declaration, item 2).  Thus, the provision of resistive elements increased the conversion rate of tetrachlorosilane to trichlorosilane relative to a fluidized bed reactor having no resistive elements, and the arrangement i) of resistive elements provided an additional 1.0% conversion of tetrachlorosilane to trichlorosilane relative to the arrangement ii) of resistive elements.  The declaration further appears to attribute this increase in conversion rate to the improved ability of the resistive elements in arrangement i) 
The evidence drawn specifically to the production of trichlorosilane from metal silicon powder, gaseous tetrachlorosilane, and hydrogen in the fluidized bed reactor is not commensurate in scope with the claimed fluidized bed reactor of claims 6 and 10, which is a generic fluidized bed reactor encompassing any chemical reaction for its intended use.
Furthermore, any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  See MPEP § 716.02.  
In this case, the declaration states that the rate of conversion of tetrachlorosilane to trichlorosilane increases from 24.5%, when no resistive elements are provided in the fluidized bed reactor, up to 25.7%, when the resistive elements having a circular cone shape and a hole through its upper and lower surfaces are provided in the fluidized bed reactor (see Declaration, item 2).  The Office asserts that an increase in conversion rate would have been expected by one of ordinary skill in the art since the prior art to Everett (GB 1 321 715) recognized that resistive elements having a circular cone shape, with holes extending through their lower and upper surfaces, are able to break-up and redistribute large gas bubbles 8 into small gas bubbles 9 in a fluidized bed reactor (see FIG. 1), wherein the break-up and redistribution of gas bubbles increases the efficiency of the reactor over conventional fluidized bed reactors, in which the efficiency may be impaired due to the coalescing of gas bubbles into fewer bubbles of large volume (see column 1, lines 14-21).  Everett further recognizes that the number and the volume (size) of the redistributed gas bubbles is ultimately dependent on parameters such as gas velocities, location and/or number of the resistive elements, dimensions of the resistive 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 2006/0272984) in view of Beech, Jr. et al. (US 8,097,216) and Everett (GB 1 321 715).
Regarding claim 6, Meier et al. discloses a fluidized bed reactor 12 (see FIG. 2-6; paragraphs [0050]-[0056]) comprising: 
an internal member (i.e., a contact-enhancing member comprising baffle groups 70, 72, 74, 76 in series) in a fluid bed forming space (i.e., within a reaction zone 60, wherein an upwardly flowing fluid is passed through solid particulates to thereby create a fluidized bed of solid particulates; see paragraph [0051]); 
said internal member including a plurality of resistive elements each having an inverted V-shaped structure (i.e., a plurality of baffle members 82 each having a generally inverted V-shaped cross-section along the entire length of the baffle member 82, with the point of the “V” facing up; see paragraph [0054]);
 70, 72, 74, 76 are shown, with each group being positioned at a different horizontal cross-section of the reactor; e.g., the number of baffle groups can vary depending on the height and width of the reaction zone, and preferably 2 to 15 baffle groups may be employed in the reaction zone, see paragraph [0053]); and
each resistive element group 70, 72, 74, 76 including a plurality of resistive elements 82 which are provided on each of the plurality of horizontal cross sections and which are spaced apart from one another at a predetermined distance (i.e., “Individual baffle members 82 are preferably laterally spaced from one another on about 1 to about 10 inch centers, more preferably on about 2 to about 6 inch centers,” see paragraph [0054]).
Meier et al. fails to disclose that the plurality of resistive elements 82 each have an upper surface with a conical- or pyramid-shaped portion.
Beech, Jr. et al. discloses a fluidized bed reactor 500 (see FIG. 5A, 5B; column 28, lines 1-12) comprising an internal member including a plurality of resistive elements (i.e., obstructing members 550, e.g., baffles comprising inverted “V” shape members) in a fluid bed forming space (i.e., within a dense phase 515 having a dense phase surface 533).  Beech, Jr. et al. (see FIG. 2B; column 12, lines 1-17) further discloses that, generally, the resistive elements can be selected from a variety of shapes, including an inverted V-shaped structure 210 (i.e., similar to the inverted V-shaped baffle member 82 of Meier et al., as described above), or alternatively, a structure 211 which comprises an upper surface having a conical- or pyramid-shaped portion (i.e., “In another embodiment, the obstructing member comprises one or more conical 211 or pyramidal members (e.g., having triangular, square, rectangular, pentagonal or other geometrically shaped base),” see column 12, lines 34-37). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute resistive elements having an upper surface with a conical- or pyramid-shaped portion for the resistive elements 82 in the fluidized bed reactor 12 of Meier et al. because both resistive elements types were recognized in the art as suitable alternative structures for performing the same function, as taught by Beech, Jr., and the substitution of known equivalent structures involves only ordinary skill in the art, and when the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.
With respect to the limitation, “each of the resistive elements has a hole extending through the lower surface and the upper surface”, Beech, Jr. et al. (at column 12, lines 30-34; FIG. 2A-2B) discloses,
“The inverted "v" structure optionally includes one or more openings therein, not shown, similar to openings 205 in FIG. 2A. The openings facilitate the flow of gaseous components therethrough.”
Beech, Jr. et al. (at column 29, lines 23-27; see FIG. 5A-5B) further discloses,
“Optionally, each central obstructing member 551 and/or each outer obstructing member 550 comprises a plurality of openings 553 and 552, respectively, which traverse the edges of the obstructing members to facilitate the break up of bubbles in dense phase 515.”
Everett (see FIG. 1-4) further discloses a fluidized bed reactor (i.e., a reactor chamber 1) comprising a plurality of resistive elements (i.e., structures defining conical passageways 6 of a 4), each resistive element having an upper surface with a conical or pyramid-shaped portion in a fluid bed forming space, and, specifically, each resistive element having a hole extending through the lower and upper surfaces thereof.  Everett discloses, “the presence of the baffle 4 causes the larger bubbles to be redistributed as smaller bubbles” and “The gas emerges from the passageways 6 as a jet which forms a number of relatively small bubbles 9” (see page 2, lines 22-49).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a hole extending through the lower and upper surfaces of each of the resistive elements having a conical or pyramid-shaped portion in the modified fluidized bed reactor of Meier et al., on the basis of suitability for the intended use thereof, because the hole would further facilitate the flow of gaseous components through each of the resistive elements and the break-up of larger bubbles in the fluidized bed into smaller bubbles, as taught by Beech, Jr. et al. and Everett.
With respect to the limitation, “the plurality of resistive elements together occupy an area of 0.2% to 30% the horizontal cross-sectional area”, Meier et al. (at paragraph [0054]) discloses, 
“… Each baffle group preferably has an open area between individual baffle members 82 which is about 40 to about 90 percent of the cross-sectional area of reaction zone 60 at the vertical location of that respective baffle group, more preferably the open area of each baffle group is about 55 to about 75 percent of the cross-sectional area of reaction zone 60 at the vertical location of that respective baffle group.”  
In the case of a baffle group having an open area of about 90%, the resistive elements together would occupy about 10% of the horizontal cross-sectional area.  In the case of a baffle group having an open area of about 75%, the resistive elements together would occupy about 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of resistive elements that, together, occupy an area of 10% to 30% of a horizontal cross-sectional area of the reactor in the modified fluidized bed reactor of Meier et al., on the basis of suitability for the intended use thereof, because such percent range was suitable for minimizing the degree of axial dispersion in the fluidized bed reactor when a fluid is contacted with solid particles therein, as disclosed by Meier et al.   Also, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  See MPEP §2144.05.
With respect to the limitation, “each of the plurality of resistive elements occupies an area of 0.1% to 10% a horizontal cross-sectional area of the fluidized bed reactor”, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the percentage of the horizontal cross-sectional area of the reactor occupied by each resistive element in the modified fluidized bed reactor of Meier et al., in order to minimize the degree of axial dispersion in the fluidized bed reactor when a fluid is contacted with the solid particulates therein, as appropriate for the intended use thereof.
Furthermore, Meier et al. discloses an EXAMPLE (paragraphs [0057]-[0060]; FIG. 7) in which a fluidized bed reactor 100 comprises a fluid bed forming space 104 having a diameter of 54 inches and a plurality of resistive elements (i.e., baffles) each having a diameter (or width) of 211 is sized similarly to the base width of a resistive element with an inverted V-shaped structure 210.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to size the base diameter (or width) of each resistive element having an upper surface with a conical- or pyramid-shaped portion in the modified fluidized bed reactor of Meier et al. with a size similar to the diameter (or width) of the prior resistive elements, as suggested by Beech, Jr.  Using the EXAMPLE of a fluidized bed reactor diameter (DFBR) equal to 54 inches and a conical-shaped resistive element having a base diameter (dRE) equal to 2.375 inches, each resistive element (at its base) would occupy about 0.19% of a horizontal cross-sectional area of the reactor (i.e., using the formula: (dRE 2/DFBR2) x 100).  Thus, it would have further been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to similarly configure each resistive element to occupy an area within the claimed range (i.e., about 0.19%) of the horizontal cross-sectional area of the reactor in the modified fluidized bed reactor of Meier et al., on the basis of suitability for the intended use thereof.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 10, Meier et al. further discloses that at least one resistive element 82 is disposed at a height within a range from 5% to 80% a height of the fluid bed forming space 60 (see FIG. 3; paragraph [0053]; EXAMPLE).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774